Title: Thomas Jefferson to Charles K. Mallory, 27 January 1819
From: Jefferson, Thomas
To: Mallory, Charles K.


          
            
              Sir
              Monticello Jan. 27. 19.
            
            I have just learnt that the brig Planter Capt Anderson bound from Marseilles to Petersbg has put in to Norfolk for repairs. she has on board for myself and my grandson Thos J. Randolph the articles noted below, which were consigned by mr Cathalan of Marseilles to the Collector of Petersburg, a bills of lading only sent to him, & an invoice promised immediately, mr Cathalan being sick at the moment of the vessel’s departure. mr Jones collector of Petersbg writes me that by information from the house of Durkin, Hendersons & co. the brig  unload at Norfolk. but whether she does or not it is so much more expeditious & safe for them to be forwarded to Richmond direct, that,  if the rules of office will permit it, I will request the favor of you to consider the consignment to yourself, enter the articles at your office, and forward them immediately to Richmond addressed to mr Gibson who will pay your draught for all expences and duties. I write this day to mr Jones to forward you the bills of lading, and the moment an invoice is recieved I will transmit it to you. in the mean time I think it probable you can settle the duties and draw for them without awaiting the invoice, the duties on the wines being fixed, and you can estimate the oil, anchovies & Maccaroni. this last article has cost me generally at Marseilles from 16. to 20. cents the pound. with my apologies & thanks for this trouble accept the assurance of my great esteem & respect
            
              Th: Jefferson
            
          
          
          
            
              
                TJ.
                1. cask, in a double cask containing 64. galls red wine.
              
              
                
                6. boxes containg each 50. bottles red wine, in all 300. bottles
              
              
                
                1. box containing 12. bottles anchovies.
              
              
                
                4. small boxes containing each 12. bottles superf. olive oil, in all 36. bottles. there are probably however only 3. boxes, as 5. gallons was the quantity written for.
              
              
                
                1. box containing nett 90. ℔ Maccaroni. and 1. box of flowers (a present)
              
              
                
                
              
              
                R.TJ
                1. cask in a double cask containing 32. galls red wine [of Roussilon. same as the 64]
              
              
                
                2. boxes containing each 24. bottles red wine, in all 48. bottles
              
            
          
          
            P.S. you will oblige me by a line of information what is, or can be done in this case
          
        